DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2020 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under Stoll (US Patent Publication Number 2014/0204334 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elhag (US Patent Number 7,648,463 B1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Elhag (US Patent Number 7,648,463 B1).
Stoll teaches, as claimed in claim 1, eyewear comprising: an optical element (17); electronic components (20 and 22);a support structure (14” would be the whole frame that includes the lenses) configured to support the optical element (17) and the electronic components, the support structure (14) defining a region for receiving at least a portion of a head of a user; and a biometric sensor (18) coupled to the electronic components (20 and 22) and supported by the support structure (14), the biometric sensor (18) attached to the support structure (14) and positioned to detect, in the region, a biometric signal representative of a biometric of the user for processing by the electronic components (.para. [0019, [0022] and [0023]), wherein the biometric sensor includes an transmitter (20) and an receiver (28), and the electronic components are configured to control the transmitter (22) to transmit an signal and to receive the biometric signal from the receiver (.para. [0019]). Stoll fails to explicitly teach an IR transmitter and IR receiver. In a related endeavor, Elhag teaches wherein the transmitter and the receiver have signals range (Col 8, lines 35-44).
 It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll, with the IR transmitter and IR receiver, as taught by Elhag, for the purpose a way to calculate the blood oxygen saturation level of the user.  (Col 10, lines 56-57).

Stoll teaches, as claimed in claim 5, wherein the support structure comprises a frame (front side of 14 that hold the lens); and temples (14) connected to the frame, the temples and frame defining the region for receiving the at least a portion of the head of the user (See Figure 1).
Stoll teaches, as claimed in claim 6, further comprising: nose pads (16) positioned on the frame, the biometric sensor (18) positioned within at least one of the nose pads (See Figure 1).
Stoll teaches, as claimed in claim 7, wherein the biometric sensor (18) is positioned on at least one of the temples at a location adjacent to an ear of the user (.para. [0019]).
Stoll teaches, as claimed in claim 15, an eyewear control method for detecting a biometric signal of a user, the method comprising: triggering, by electronic components (20 22 and 24) in the eyewear, a biometric sensor (120) in the eyewear to detect a biometric signal representative of a biometric of the user (.para. [0019, [0022] and [0023]; and processing, by the electronic components, the biometric signal to determine the biometric of the user (.para. [0019]), teaches wherein the triggering step comprises: periodically triggering, by the electronic components, the biometric sensor (18) to transmit an infrared (IR) signal into a region (22) of the eyewear configured to receive at least a portion of the head of a user and receive a reflective IR signal for analysis to detect the biometric signal representative of the biometric of the user (.para. [0019]).Stoll fails to explicitly teach an IR transmitter and IR receiver. In a related endeavor, Elhag teaches wherein the transmitter and the receiver have signals in the infrared range Col 8, lines 35-44).
.
Claims 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Elhag (US Patent Number 7,648,463 B1). and in further in view of Mackenzie (WO Patent Publication Number 2017/118594 A1).
Stoll and Elhag fail to teach as claimed in claim 2, further comprising: a flexible printed circuit board (FPCB) positioned within the support structure, the FPCB connecting the biometric sensor to the electronic components. In a related endeavor, Mackenzie teaches eyewear comprising a flexible printed circuit board (FPCB) positioned within the support structure, the FPCB connecting the biometric sensor to the electronic components (.para. [0060]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the flexible printed circuit board, as taught by Mackenzie, for the purpose of providing a way of establishing and maintaining contact between conductive wiring in, or on, the eyeglass frame's front portion and the eyeglass frame arms (.para. [0082]).
Stoll and Elhag fail to teach as claimed in claim 8, further comprising: a flexible printed circuit board (FPCB) positioned within the frame, wherein the frame comprises optical rims and the FPCB extends from the electronic components to the biometric sensor though at least one of the optical rims. In a related endeavor, Mackenzie teaches further comprising: a flexible printed circuit board (FPCB) positioned within the frame, wherein the frame comprises optical rims and 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the flexible printed circuit board, as taught by Mackenzie, for the purpose of providing a way of establishing and maintaining contact between conductive wiring in, or on, the eyeglass frame's front portion and the eyeglass frame arms (.para. [0082]).
Stoll and Elhag fail to teach, as claimed in claim 9, further comprising: a flexible printed circuit board (FPCB) positioned within the temple, wherein the FPCB extends from the electronic components to the biometric sensor though the temple rims. In a related endeavor, Mackenzie teaches further comprising: a flexible printed circuit board (FPCB) positioned within the temple, wherein the FPCB extends from the electronic components to the biometric sensor though the temple rims (.para. [0060] and Figure 1B)).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the flexible printed circuit board, as taught by Mackenzie, for the purpose of providing a way of establishing and maintaining contact between conductive wiring in, or on, the eyeglass frame's front portion and the eyeglass frame arms (.para. [0082]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll (US Patent Publication Number 2014/0204334 A1) in view of Elhag (US Patent Number 7,648,463 B1). and in further view of Howell (US Patent Number 7,771,046 B2).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll a and Elhag, with the controller, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3 lines 24-26).
Stoll and Elhag fail to teach, as claimed in claim 11, wherein the electronic components further comprise a memory device configured to record the biometric signal for downloading by a personal computing device. In a related endeavor, Howell teaches wherein the electronic components further comprise a memory device configured to record the biometric signal for downloading by a personal computing device (column 16, lines 16-21).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the memory device, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3 lines 24-26).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the wireless transceiver, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3, lines 24-26).
 Stoll and Elhag teach, as claimed in claim 13, another biometric sensor positioned on at least one of the frame or one of the temples (see Figure 1), and positioned to detect another biometric signal representative of the same biometric or a different biometric of the user for processing by the electronic components (see the 3 bio-sensors 18 in Figure 1).
Stoll and Elhag fail to teach, as claimed in claim 14, wherein the electronic components process both the biometric signal with the other biometric signal to determine the biometric. In a related endeavor, Howell teaches wherein the electronic components process both the biometric signal with the other biometric signal to determine the biometric (Column 15, lines 40-45).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the wireless transceiver, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3, lines 24-26).

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the controller, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3 lines 24-26).
Stoll and Elhag fail to teach, as claimed in claim 17, wherein the electronic components further comprise a wireless transceiver configured to transmit the biometric signal to a personal computing device for processing. In a related endeavor, Howell teaches wherein the electronic components further comprise a wireless transceiver configured to transmit the biometric signal to a personal computing device for processing (Column 16, lines 32 30-40).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the wireless transceiver, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3 lines 24-26).
Stoll and Elhag fail to teach, as claimed in claim 18, analyzing, by a controller of the electronic components, the biometric signal to determine the biometric of the user wearing the 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the controller, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3 lines 24-26).
Stoll and Elhag fail to teach, as claimed in claim 19, outputting, by an audible or visual indicator of the electronic components, the biometric signal to the user wearing the eyewear. In a related endeavor, Mackenzie teaches outputting, by an audible or visual indicator of the electronic components, the biometric signal to the user wearing the eyewear (Column 16, lines 33-40).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the eyewear, as taught by Stoll and Elhag, with the indicator, as taught by Howell, for the purpose of providing eyewear that is able to easily monitor their degree of activity, without the need to carry a separate electrical device (Column 3, lines 24-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOURNEY F SUMLAR/Examiner, Art Unit 2872        
03 February 2021                                                                                                                                                                                                 
/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872